—In an action, inter alia, to recover damages for breach of contract, the plaintiffs appeal from so much of an order of the *571Supreme Court, Nassau County (Lockman, J.), entered November 29, 1999, as granted those branches of the defendant’s motion which were for summary judgment dismissing the second and third causes of action alleging negligent and intentional infliction of emotional distress.
Ordered that the order is affirmed insofar as appealed from, with costs.
Deceased members of the family of the plaintiff Vito Biondo are interred in section 2G of the defendant cemetery. At the time of internment, monuments were placed at the heads of the graves. Without notice to, or the consent of, the plaintiffs, and allegedly based on safety concerns, the defendant relocated the monuments from the heads of the graves to a permanent foundation built at the foot of the graves.
The Supreme Court properly dismissed the second and third causes of action alleging negligent and intentional infliction of emotional distress. Assuming that the relocation of the monument harmed the plaintiffs’ property interest, damages may not be recovered for emotional distress caused by an intentional or negligent harm to personal property (see, Stanley v Smith, 183 AD2d 675, 676; Fowler v Town of Ticonderoga, 131 AD2d 919). Bracken, Acting P. J., Goldstein, H. Miller and Feuerstein, JJ., concur.